Citation Nr: 0028201	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  97-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypothyroidism on a secondary basis.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic joint pain on a secondary basis.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension on a secondary basis.

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
loss of reflexes on a secondary basis.

5. Entitlement to service connection for depression on a 
secondary basis.


REPRESENTATION

Appellant represented by:	AMVETS
INTRODUCTION

The veteran had active military service from March 1959 to 
May 1969.

By decision in August 1995, the Regional Office (RO) denied 
the veteran's claims for service connection for chronic pain 
in the pelvic, hip and legs, reflex problems, high blood 
pressure and hypothyroidism on a secondary basis.  The 
veteran was notified of this determination and of her right 
to appeal by a letter dated later that month, but a timely 
appeal was not filed.  The veteran subsequently sought to 
reopen her claim for service connection for these 
disabilities.  By rating action in November 1996, the RO 
concluded that new and material evidence had not been 
submitted to reopen claims for service connection for 
hypothyroidism, chronic joint pain, high blood pressure and 
peripheral neuropathy (previously claimed as loss of 
equilibrium and reflex problems).  In addition, the RO denied 
service connection for depression on a secondary basis.  

A review of the record shows that in the statement of the 
case issued in May 1997, the RO appropriately considered the 
claim for service connection for depression secondary to 
service-connected disability on a de novo basis, and the 
remaining claims on the basis of whether new and material 
evidence had been submitted to reopen the claims.  The Board 
points out, however, that in the supplemental statements of 
the case issued in December 1998 and April 2000, the RO 
considered all claims on a de novo basis.  For the reasons 
which will be explained below, the Board believes that the 
issues are properly characterized as set forth on the 
preceding page.

This case was previously before the Board in February 2000 
and was remanded in order to permit the RO to consider 
evidence that had been submitted directly to the Board.  As 
the requested action has been accomplished, the case is again 
before the Board for appellate consideration.

By rating action in April 1981, the RO denied the veteran's 
claim for service connection for anxiety.  The record fails 
to demonstrate that the veteran was notified of this 
determination.  Accordingly, the claim for service connection 
for depression will be considered without regard to finality 
of that decision.

The record discloses that in July 1999, the veteran contacted 
the RO and related that she did not want a Board hearing.  
She requested that the claims folder be sent to the Board.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The veteran has been granted service connection for total 
abdominal hysterectomy with bilateral salpingo-oophorectomy, 
evaluated as 50 percent disabling.

2. By decision in August 1995, the RO denied service 
connection for chronic pain in the pelvic, hip and legs, loss 
of equilibrium and reflex problems, high blood pressure and 
hypothyroidism.

3. The veteran was informed of these decisions and of her 
right to appeal by a letter dated later in August 1995, but a 
timely appeal was not filed..

4. The evidence added to the record since the August 1995 
rating action is cumulative and does not bear directly and 
substantially upon the subject matter of whether the veteran 
currently has hypothyroidism, chronic joint pain, 
hypertension or loss of reflexes that is related to her 
service-connected hysterectomy and, when considered alone or 
together with all of the evidence, both old and new, it has 
no significant effect upon the facts previously considered.

5. There is no competent medical evidence demonstrating that 
the veteran's psychiatric disability was caused by a service-
connected disability.  


CONCLUSIONS OF LAW

1. The evidence received since the RO denied service 
connection for hypothyroidism in August 1995, which is final, 
is not new and material, and the claim for this benefit is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1999). 

2. The evidence received since the RO denied service 
connection for chronic joint pain in August 1995, which is 
final, is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1999). 

3. The evidence received since the RO denied service 
connection for hypertension in August 1995, which is final, 
is not new and material, and the claim for this benefit is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1999). 

4. The evidence received since the RO denied service 
connection for loss of reflexes in August 1995, which is 
final, is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1999). 

5. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for depression.  
38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether New and Material Evidence Has Been 
Submitted to Reopen Claims of Entitlement to 
Service Connection for Hypothyroidism, Chronic 
Joint Pain, Hypertension and Loss of Reflexes on a 
Secondary Basis

The Court has held that the Department of Veterans Affairs 
(VA) is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final 
disallowance of the claim is the August 1995 RO decision.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will separately describe the 
evidence that was of record at that time, and the evidence 
presented since that decision.  The prior evidence of record 
is vitally important in determining newness and materiality 
for the purposes of deciding whether to reopen a claim.  Id.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.  See also Hickson v. West, 12 Vet. App. 247, 
251 (1999). 

The "old" evidence

The service medical records are negative for pertinent 
complaints or findings.  On a report of medical history in 
April 1969, in conjunction with the separation examination, 
the veteran denied high blood pressure or bone or joint 
deformity.  No pertinent abnormality was reported on the 
separation examination in April 1969.

A Department of Veterans Affairs (VA) outpatient treatment 
note dated June 1980 shows that the veteran complained of 
bilateral lower extremity pain.  The assessment was probable 
diabetic neuropathy.  

The veteran was afforded a VA psychiatric and neurological 
examination in February 1981.  It was noted that she had been 
diagnosed with diabetes mellitus in the previous year and had 
complaints referable to neuropathy.  An examination revealed 
hyporeflexion in the lower extremities.  It was stated that 
she had confirmed diabetes as well as peripheral neuropathy.  

A VA general medical examination was also conducted in 
February 1981.  Serial blood pressure readings were 100/68, 
110/78 and 108/80.  The veteran reported having some aches 
and pains and stiffness of different joints for the previous 
six or seven months.  No pertinent diagnosis was reported.

The veteran was seen in a VA neurology clinic in September 
1980.  It was indicated that she had diabetes mellitus with 
neuropathy in both legs.  

A private medical record dated March 1981 shows that the 
veteran was seen for testing to rule out diabetic neuropathy.  
Prior to the test, the diagnosis was diabetic neuropathy.  It 
was noted that the veteran would not permit completion of the 
test, but a clinical examination suggested neuropathy.

Blood pressure was 130/90 when the veteran was seen in a VA 
outpatient clinic in July 1983.  

VA outpatient treatment records disclose that the veteran's 
blood pressure was 150/96 in December 1993.  She was afforded 
a treadmill test in January 1994.  The clinical diagnoses 
included hypertension.  It was noted in February 1995 that 
she had a history of hypothyroidism and hypertension.

Service connection is in effect for total abdominal 
hysterectomy with bilateral salpingo-oophorectomy, evaluated 
as 50 percent disabling.

The RO decision 

Based on the evidence summarized above the RO, by rating 
action in November 1995, found that the claims for service 
connection for chronic pain in the "pelvic," hip and legs, 
reflex problems, high blood pressure and hypothyroidism were 
not well grounded.  This was on the basis that there was no 
competent medical evidence establishing a clinical 
relationship between these disabilities and the veteran's 
service-connected abdominal hysterectomy with bilateral 
salpingo-oophorectomy.  

The additional evidence

Of record is a copy of the February 1981 VA psychiatric 
neurological examination.

A report from a private medical facility shows that the 
veteran was seen in May 1981 for complaints of burning in her 
legs, thighs, calves and feet.  It was noted that the pains 
first began approximately 11/2 years earlier and had 
progressively worsened.  Following an examination, the 
assessment was diabetes mellitus neuropathy.  

In a statement dated June 1997, a private physician wrote 
that he had followed the veteran at the endocrine clinic of a 
VA medical center for several years.  She had been diagnosed 
with diabetes since 1980 and had suffered from several end-
organ complications, including neuropathy.  It was also 
reported that her other medical problems included 
hypertension and hypothyroidism, for which she was on thyroid 
hormone replacement.  

VA outpatient treatment records show that the veteran was 
seen in July 1997.  It was noted that her past medical 
history included hypothyroidism.  It was indicated that she 
was unsure when this was diagnosed.  It was also reported 
that she was on medication for hypertension.  

A VA neurological examination was conducted in May 1998.  The 
veteran was evaluated for loss of reflexes.  The examiner 
noted that the claims folder was not available.  The veteran 
related that she had been diagnosed with peripheral 
neuropathy around 1980, about the time she was diagnosed with 
diabetes mellitus.  Following an examination, the diagnoses 
included peripheral neuropathy.  The examiner commented that 
the most likely etiology for this was diabetes mellitus.  He 
added that he did not have any medical records, but he did 
not know if there would be any correlation with the 
hysterectomy.  He further noted that the veteran had 
hypothyroidism that might also predispose her to a 
neuropathy, although he thought that diabetes would be the 
more likely etiology.  

On VA examination in May 1998, it was reported that the 
veteran had the diagnosis of hypothyroidism established in 
1988, and that she was commenced on Synthroid replacement 
therapy at that time.  The diagnosis was hypothyroidism, on 
Synthroid replacement therapy.  

The veteran was afforded a VA examination for hypertension in 
May 1998.  It was noted that she was found to have markedly 
elevated blood pressure in 1988 when she was hospitalized for 
labyrinthitis in 1988.  The diagnosis was hypertension, on 
drug therapy.

A VA orthopedic examination was also conducted in May 1998.  
She had complaints of multiple joint pains, some of which 
were described in unusual vague terms.  She had complaints of 
pain and numbness in her feet, discomfort in her knees, arm 
pain, extending from her shoulders down to her hands and 
discomfort in her back and pelvic areas.  The veteran related 
the onset of her joint difficulties to a history of 
endometriosis.  It was indicated that the joint complaints 
were unrelated to any specific onset while in service, but 
more recently related to the gradual onset over the previous 
few years.  Following an examination, the diagnosis was 
normal orthopedic examination.  The examiner commented that 
the veteran's problems with endometriosis and subsequent 
surgical intervention had absolutely no relationship to her 
current complaints of joint pains.  

The veteran was also afforded a VA gynecological examination 
in June 1998.  The diagnoses were status post transabdominal 
hysterectomy and bilateral salpingo-oophorectomy for uterine 
myomas; surgical menopause, on estrogen replacement therapy, 
and right ectopic pregnancy, resolved.  The examiner noted 
that the claims folder was reviewed and commented that he did 
not believe that the veteran's disabilities could be ascribed 
to her hysterectomy.  

Of record is a duplicate of a VA medical record dated in 
1980.

Analysis 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The evidence submitted since the August 1995 rating decision 
includes duplicates of some medical records, a May 1981 
private report reflecting diabetes mellitus neuropathy, 
various VA examination reports and records of current 
treatment for the veteran's disabilities.  The fact remains, 
however, that the additional records merely reflect 
treatment, many years after service, for hypothyroidism, 
chronic pain in the joints, hypertension and loss of 
reflexes.  Therefore, since the evidence that was before the 
RO in 1995 suggested these same facts, that is, that the 
veteran has these disabilities, the Board determines that the 
medical data are merely cumulative of evidence that was 
considered by the RO in 1995.  Since this evidence is not 
"new" evidence within the meaning of 38 C.F.R. § 3.156(a), 
it does not provide a basis for reopening the claim for 
service connection for hypothyroidism, chronic pain in the 
joints, hypertension and loss of reflexes.  

The veteran argues that these disabilities are etiologically 
related to his service-connected hysterectomy with bilateral 
salpingo-oophorectomy.  The RO denied the claim in 1995 on 
the basis that no such relationship was demonstrated in the 
record.  Similarly, the additional evidence fails to 
establish a medical relationship between the veteran's 
hypothyroidism, chronic pain in the joints, hypertension and 
loss of reflexes and her service-connected disability.  In 
this regard, the Board points out that the veteran was 
examined by the VA in May and June 1998.  The orthopedic 
examiner found that an examination was normal, and opined 
that endometriosis had no relationship to the veteran's 
complaints of joint pains.  A neurologist commented that he 
believed that the veteran's peripheral neuropathy was due to 
her diabetes mellitus.  While he acknowledged that 
hypothyroidism might also predispose the veteran to 
neuropathy, he felt that diabetes was the more likely 
explanation.  In any event, the veteran notes that service 
connection is not established for hypothyroidism.  

With respect to hypothyroidism and hypertension, the Board 
notes that these disabilities were first manifested many 
years after service, and the additional evidence provides no 
support for the veteran's allegation that they are related to 
her service-connected disability.  

Since the evidence submitted since the RO rendered its August 
1995 decision, when viewed in conjunction with all the other 
evidence of record, does not tend to establish a clinical 
relationship between hypothyroidism, chronic pain in the 
joints, hypertension and loss of reflexes, it is merely 
cumulative and redundant, and has no significant effect upon 
the facts previously considered.  As such, it is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim of 
entitlement to service connection for these disabilities.  
38 U.S.C.A. § 5108.  

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
hypothyroidism, chronic pain in the joints, hypertension and 
loss of reflexes.  See 38 U.S.C.A. § 5103(a) (West 1991); 
Graves v. Brown, 8 Vet. App. 522 (1996).

II.  Service Connection for Depression on a 
Secondary Basis

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, her appeal must fail and there is no 
duty to assist her further in the development of her claim.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the 
Court held that a claim must be accompanied by evidence.  

Factual background

The veteran underwent a total abdominal hysterectomy and left 
salpingo-oophorectomy at a service department facility in 
February 1979.

The veteran was afforded a VA psychiatric and neurological 
examination in February 1981.  She related that she had 
stuttered for most of her adult life, primarily when under 
stress.  Following a mental status evaluation, the most 
appropriate psychological diagnosis was histrionic 
personality.  

In a statement dated June 1997, a private physician, who had 
been following the veteran in the endocrine clinic of a VA 
facility for several years, noted that her medical problems 
included depression.  The physician added that she was being 
followed by psychiatry for this problem.  

VA outpatient treatment records dated in 1997 have been 
associated with the claims folder.  The veteran was seen in 
April 1997 and reported depression, anxiety and memory loss.  
She also noted that she had mood swings.  The diagnostic 
impression was depressive disorder.  The following month, it 
was reported that there was no clear evidence of depressive 
symptoms other than tearfulness, and that this might be 
related to neurologic problems.  A psychology note later in 
May reveals that the veteran focused on her medical problems 
beginning in 1979.  She added that she had decided to seek 
psychiatric help following a conversation with a friend who 
had an M.A. in clinical psychology.  He told her that she had 
experienced many traumas, particularly in 1980.  At that 
time, she became sick, had to quit her job, and began having 
difficulty with loss of balance.  She had also suffered the 
loss of her husband in 1992.  A diagnosis was deferred.  The 
examining psychologist commented that it was not clear that 
there was a depressive disorder.  

A VA psychiatric examination was conducted in May 1998.  The 
examiner noted that he reviewed the claims folder.  The 
veteran related that she started having severe periods of 
depression after her hospitalization in 1979.  She added that 
she found it very difficult to accept the diagnosis of 
diabetes in 1980, and that this was the time when everything 
fell apart for her.  Following a mental status evaluation, 
the diagnoses were major depression, recurring and panic 
disorder, severe.  

VA outpatient treatment records dated in 1999 reflect 
treatment for various complaints, including psychiatric 
complaints.  The diagnoses included personality disorder.  

Service connection is in effect for total abdominal 
hysterectomy with bilateral salpingo-oophorectomy, evaluated 
as 50 percent disabling.

Analysis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A well-grounded claim for secondary service connection 
requires competent medical evidence of nexus between the 
current disability and the asserted service-connected 
condition.  See Anderson v. West, 12 Vet. App. 491, 496 
(1999).  Thus, for the purpose of determining whether a claim 
is well grounded, the credibility of the evidence in support 
of the claim must be presumed.  See Robinette v Brown, 8 Vet. 
App. 69, 75 (1995).

The veteran asserts that service connection is warranted for 
depression secondary to her service-connected hysterectomy.  
Simply stated, there is no competent medical evidence to 
support this conclusion.  The veteran's statements provide 
the only evidence supporting her claim.  The Board 
acknowledges that she argues that her psychiatric symptoms 
began following her surgery in 1979.  However, there is no 
competent medical evidence suggesting that the veteran's 
psychiatric disability is due to her service-connected 
hysterectomy.  

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown,      5 Vet. App. 
91 (1993).  Thus, the veteran's lay assertions to the effect 
that she has a  psychiatric disability that is related to her 
service-connected hysterectomy are neither competent nor 
probative of the issue in question.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis for a 
well-grounded claim.  Since the veteran is not a medical 
expert, she is not competent to express an authoritative 
opinion regarding either his medical condition or any 
questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Therefore, in the absence of competent medical evidence of 
nexus between the veteran's service-connected hysterectomy 
and her psychiatric disability, the claims of entitlement to 
service connection for depression on a secondary basis must 
be denied as not well grounded.

Where, as in this appeal, the veteran has failed to present 
evidence of a well-grounded claim, the VA is under no duty to 
assist the veteran in any further development of the claim.  
See 38 U.S.C.A. § 5107(a); Morton v. West, supra (VA cannot 
assist a claimant in developing a claim that is not well 
grounded).  Further, the veteran's burden to submit evidence 
sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Since new and material evidence has not been submitted to 
reopen claims for service connection for hypothyroidism, 
chronic joint pain, hypertension and loss of reflexes, the 
appeal is denied.  Service connection for depression is 
denied.



		
	James R. Siegel
Acting Veterans Law Judge
	Board of Veterans' Appeals



 

